Citation Nr: 9907644	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  98-03 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right foot disorder, secondary to service-connected 
chondromalacia patella, status post surgical patellectomy, 
right knee.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
specially adaptive equipment.

3.  Entitlement to an increased rating for service-connected 
chondromalacia patella, status post surgical patellectomy, 
right knee, evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran has active duty from March 1975 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 1998, the RO denied the veteran's 
claim of entitlement to service connection for a right foot 
disorder secondary to service-connected chondromalacia 
patella, status post surgical patellectomy, right knee, and 
denied a claim of entitlement to an increased rating for 
service-connected chondromalacia patella, status post 
surgical patellectomy, right knee, evaluated as 20 percent 
disabling.  A timely notice of disagreement (NOD) was 
received as to both these issues, and the RO issued a 
Statement of the Case in February 1998.  Also in January 
1998, the RO deferred a decision on the veteran's claim of 
entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
specially adaptive equipment, pending receipt of relevant 
medical evidence.  Since the veteran addressed the increased 
rating issue, and the issue of whether new and material 
evidence had been presented to reopen his claim for secondary 
service connection for a right foot disorder, at his hearing 
in April 1998, and as there is a transcript of his testimony 
on file, the hearing transcript is a timely Substantive 
Appeal as to these issues.  See 38 C.F.R. § 20.202 (1998); 
see also Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral 
remarks (i.e., hearing testimony) are transcribed, a 
statement becomes written).

In a Supplemental Statement of the Case, dated in September 
1998, the RO denied the veteran's claim of entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment.  A statement of accredited representative 
(VA Form 646), received in October 1998, has been construed 
as an NOD, and a review of the transcript from the veteran's 
videoconference hearing, held in December 1998, shows that 
the veteran addressed this issue at his hearing.  As there is 
a transcript of his testimony on file, the hearing transcript 
is a timely Substantive Appeal.  See id.
 
At his hearing, held in April 1998, the veteran raised the 
issue of entitlement to service connection for diabetes.  
This issue has not previously been adjudicated by the agency 
of original jurisdiction, and is returned to the RO for 
appropriate action.

The veteran's claim of entitlement to an increased rating for 
service-connected chondromalacia patella, status post 
surgical patellectomy, right knee, evaluated as 20 percent 
disabling, is the subject of the REMAND portion of this 
opinion.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in February 1995, 
the RO denied the veteran's claim of entitlement to service 
connection for amputation of the right great toe, secondary 
to service-connected chondromalacia patella, status post 
surgical patellectomy, right knee.

2.  The evidence received since the RO's February 1995 
decision which is not cumulative or redundant does not bear 
directly and substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran is not blind and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The RO's February 1995 decision, which denied a claim of 
entitlement to service connection for amputation of the right 
great toe secondary to service-connected chondromalacia 
patella, status post surgical patellectomy, right knee, is 
final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has not been received since the 
RO's February 1995 decision denying the veteran's claim for a 
right foot disorder secondary to service-connected 
chondromalacia patella, status post surgical patellectomy, 
right knee, and the claim for service connection for a right 
foot disorder secondary to service-connected chondromalacia 
patella, status post surgical patellectomy, right knee, is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

3.  The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have not been met.  38 U.S.C.A.   §§ 3901, 
3902, 5107(a) (West 1991); 38 C.F.R. §§ 3.808, 4.63 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that in an unappealed 
decision, dated in February 1995, the RO inter alia denied a 
claim of entitlement to service connection for amputation of 
the right great toe, secondary to service-connected 
chondromalacia patella, status post surgical patellectomy, 
right knee.  A review of that determination reveals that the 
RO essentially found that the veteran had had diabetes 
mellitus for five years, and that there was no competent 
evidence of a nexus between the veteran's amputation of his 
right great toe and his service-connected right knee 
disorder.  There was no appeal, and the RO's February 1995 
decision became final.  38 U.S.C.A. § 7105(b),(c).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  

In October 1995, the veteran filed to reopen his claim for a 
right foot disorder, stating that he injured his right foot 
after his right leg gave out while climbing some stairs in 
about September 1994.  The veteran further asserted that the 
right leg weakness that caused the accident was the result of 
his service-connected chondromalacia patella, status post 
surgical patellectomy, right knee.  He argued that service 
connection for a right foot disorder was therefore warranted 
as secondary to his service-connected right knee disability.  
In addition, VA outpatient, hospital and examination reports, 
collectively dated between 1994 and 1998, and reports from 
the Cleveland Foot and Ankle Clinic, dated in 1998, have been 
associated with the claims file.  In January 1998, the RO 
determined that new and material evidence had not been 
presented to reopen the veteran's claim for a right foot 
disorder.  

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
First, VA must determine whether the evidence is new and 
material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 38 
U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to reopen a claim, there must be new and 
material evidence presented or secured since the last 
determination denying the benefit sought.  Evans v. Brown , 9 
Vet. App. 273, 285 (1996).  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's February 1995 decision.

Evidence of record at the time of the RO's February 1995 
decision included available service records, VA outpatient 
reports, dated in 1994, VA hospital reports, dated in June 
and October of 1994, a January 1995 VA examination report, 
and the veteran's application.  Of particular note, VA 
hospital reports indicated that the veteran had a history of 
diabetic trophic ulcers.  In September 1994, he was admitted 
for management of a right plantar foot ulcer, and he had his 
right great toe amputated after it was found to have 
osteomyelitis.  The VA examination report indicated that the 
veteran had reported that his right great toe problem was 
related to a fall after his right knee gave out.  He also 
gave a history of a fracture of the right ankle, and there 
was X-ray evidence of right ankle arthritis.  The RO denied 
the claim, noting that the veteran had had non-insulin 
dependent diabetes mellitus (NIDDM) for the previous five 
years, that at the time his right great toe was amputated his 
diagnosis was right foot ulcer (as opposed to a right foot 
injury), and that there was no evidence that the claimed 
condition was related to any service-connected disability.

Evidence received since the RO's February 1995 decision 
includes VA outpatient reports, dated between 1994 and 1998, 
and VA hospital reports, dated in April, June and July of 
1995, and January 1998.  Other evidence includes written 
statements from the veteran, two lay statements, and 
transcripts from two hearings.

In the January 1998 rating decision (from which the present 
appeal arises), the RO determined that no new and material 
evidence had been received to reopen the veteran's claim for 
a right foot disorder secondary to service-connected 
chondromalacia patella, status post surgical patellectomy, 
right knee.  After reviewing the record from a longitudinal 
perspective, the Board agrees and finds that new and material 
evidence has not been received to reopen the veteran's claim 
for service connection for a right foot disorder secondary to 
service-connected chondromalacia patella, status post 
surgical patellectomy, right knee. 

The submitted evidence shows that the veteran argues that he 
has a right foot disorder secondary to a fall caused by his 
service-connected knee giving out as he was ascending some 
stairs.  The veteran has also submitted two lay statements, 
from his son and his wife, respectively, in which they assert 
that the veteran fell down some stairs in October 1994.  The 
son reported that he recalled the veteran stating that he had 
hurt his foot at that time.  In his testimony, the veteran 
argued that his right great toe was broken after it caught in 
a railing, and that this injury subsequently became infected, 
which caused it to be amputated.  The veteran has further 
asserted, in essence, that all of his subsequent right foot 
pathology is related to the amputation of his right great 
toe.

The veteran's argument was essentially of record at the time 
of the RO's February 1995 decision.  The Board therefore 
finds that the veteran's statements as to the cause of his 
right foot disorder, and the lay statements regarding the 
veteran's right foot injury, are cumulative, and are not 
"new" evidence within the meaning of 38 C.F.R. § 3.156.  

As for the medical evidence, VA hospital and outpatient 
treatment reports show that the veteran had his second great 
toe amputated in April 1995, and that the veteran's 
amputation of his right second toe was the result of an 
infection secondary to a plantar ulcer caused by an orthotic 
shoe.  Deep space infection followed.  In June 1995, the 
veteran underwent a right completion transmetatarsal 
amputation of toes 1-5.  The diagnoses were peripheral 
vascular disease and status post right transmetatarsal 
amputation.  A VA hospital report, dated in January 1998, 
shows that the veteran received treatment for a non-healing 
ulcer on his transmetatarsal stump.  The diagnoses were non-
healing ulcer in the right transmetatarsal amputation stump, 
peripheral vascular disease, NIDDM and hypertension.  Records 
from the Cleveland Foot and Ankle Clinic, dated in 1998, and 
VA outpatient reports, dated in 1997 and 1998, show ongoing 
treatment for diabetic ulcers, and at least one ulcer related 
to orthotics, as well as some treatments for calluses and 
hyperkeratosis of the feet.  

This medical evidence was not of record at the time of the 
RO's February 1995 decision, and is "new" evidence within 
the meaning of 38 C.F.R. § 3.156.  However, the Board finds 
that this evidence does not bear directly and substantially 
upon the specific matter under consideration, and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran has argued, both 
before and after the RO's February 1995 denial, that all his 
right foot pathology flows from an injury to his right great 
toe in about September 1994.  However, none of the evidence 
bears directly and substantially on this matter.  
Specifically, the evidence shows that at time of the 
amputation of his right great toe, the veteran had been 
diagnosed with (nonservice-connected) NIDDM and a right foot 
ulcer.  The submitted evidence also contains a diagnosis of 
(nonservice-connected) peripheral neuropathy, and shows that 
the veteran has continued to receive treatment for foot 
ulcers related primarily to his diabetes (and, in at least 
one case, to orthotics).  In addition, none of the submitted 
evidence includes a competent opinion showing that the 
veteran has a right foot disorder that is related to his 
service-connected right knee disorder, or is otherwise 
probative of this issue.  The Board therefore finds that the 
submitted evidence is not new and material, and that it is 
insufficient to reopen the veteran's claim for a right foot 
disorder, secondary to service-connected chondromalacia 
patella, status post surgical patellectomy, right knee.  The 
veteran's claim for a right foot disorder, secondary to 
service-connected chondromalacia patella, status post 
surgical patellectomy, right knee, is therefore not reopened. 


 
II.  Certificate of Eligibility - Automobile or Other 
Conveyance 
or Specially Adaptive Equipment

The veteran essentially argues that he has lost effective use 
of his right leg, to include his right foot, such that he is 
eligible for financial assistance for the purchase of 
adaptive equipment.  At his hearing, held in April 1998, he 
stated that he had passed his driving test for drivers using 
hand controls.

The veteran has been granted service connection for 
chondromalacia patella, status post surgical patellectomy, 
right knee, evaluated as 20 percent disabling.  

VA hospital and outpatient treatment reports show that the 
veteran had his right great toe amputated in September 1994, 
his second great toe amputated in April 1995, and a right 
completion transmetatarsal amputation of toes 1-5 in June 
1995. Records from the Cleveland Foot and Ankle Clinic, dated 
in 1998, and VA outpatient reports, dated in 1997 and 1998, 
show ongoing treatment for diabetic ulcers, and at least one 
ulcer related to orthotics, as well as some treatments for 
foot calluses and hyperkeratosis.  Of particular note, 
records dated in January and March of 1998 show that the 
veteran reported for treatment in a wheelchair.

In January 1998, the RO deferred a decision on the veteran's 
claim of entitlement to a certificate of eligibility for 
financial assistance in acquiring an automobile or other 
conveyance or specially adaptive equipment, pending receipt 
of additional evidence.  In September 1998, the RO determined 
that no evidence had been presented which showed that the 
veteran met the relevant criteria, and denied the claim.  

The Secretary shall repair, replace or reinstall adaptive 
equipment deemed necessary for the operation of an automobile 
or other conveyance acquired in accordance with the 
provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where the veteran 
has a service-connected disability that includes one of the 
following: loss or permanent loss of use of one or both feet; 
or loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes to the required 
specified degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808. 

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., nts of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2)(i), 4.63 (1997).   For adaptive equipment 
eligibility only, a showing of ankylosis of one or both knees 
or one or both hips is sufficient.  38 U.S.C.A. § 3902; 
38 C.F.R. § 3.808(b)(1)(iv).  
   
The Board initially notes that the veteran's only service-
connected disability is his chondromalacia patella, status 
post surgical patellectomy, right knee, evaluated as 20 
percent disabling.  Although the evidence shows that the 
veteran has had much of his right foot amputated, and that he 
has been using a wheelchair, there is nothing in the evidence 
which shows that the veteran's right foot disability is 
related to his service-connected condition.  In addition, 
there is nothing in the record to indicate that the veteran 
has ankylosis of a knee or hip, the loss, or loss of use of, 
a foot or a hand, or visual impairment, as a result of a 
disability incurred in or aggravated by service.  
Accordingly, the Board must find that the preponderance of 
the evidence is against the veteran's claim, and that 
entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
specially adaptive equipment must be denied.  38 U.S.C.A. §§ 
3901, 3902; 38 C.F.R.            §§ 3.808, 4.63. 

The Board has considered the veteran's argument that he has 
effectively lost the use of his right foot and/or right leg.  
However, the Board must conclude that the evidence does not 
show that he has a service-connected disability which would 
be equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  Nor does the evidence show that the veteran has a 
loss of actual remaining function of the right leg or right 
foot due to his service-connected disability such that 
balance and propulsion could be accomplished equally well by 
an amputation stump with prosthesis.  See 38 C.F.R. 
§§ 3.350(a)(2)(i); 4.63.

In summary, the clinical findings do not show that the 
veteran has met the applicable criteria at this time.  Based 
on the foregoing discussion, the claim of entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and necessary 
adaptive equipment must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
  

ORDER
 
New and material evidence not having been presented, the 
veteran's claim for a right foot disorder secondary to 
service-connected chondromalacia patella, status post 
surgical patellectomy, right knee, is not reopened.

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and necessary adaptive equipment is denied.


REMAND

The veteran has filed a claim of entitlement to an increased 
rating for service-connected chondromalacia patella, status 
post surgical patellectomy, right knee, evaluated as 20 
percent disabling.  A review of the transcript from the 
veteran's videoconference hearing, held in December 1998, 
shows that the veteran stated that VA had scheduled him for 
an examination of his knee that same week.  Presently, a copy 
of this examination report has not been associated with the 
claims file.  

VA is deemed to have constructive knowledge or notice of VA-
generated documents.  Bell v. Derwinsksi, 2 Vet. App. 611 
(1992) (per curiam).  As the veteran's December 1998 
examination report for his right knee is absent from the 
claims file, the Board finds that remand is required for the 
RO to obtain this examination report, followed by 
readjudication of the veteran's claim.   

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should obtain a copy the veteran's 
December 1998 examination report in which 
his right knee was examined.  Any records 
obtained should be associated with the 
claims folder.  If this examination 
report is not available for any reason, 
documentation of this fact should be 
included in the claims file.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
supplemental statement of the case, and be afforded the 
applicable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
his current appeal.  No action is required of the appellant 
until he is notified.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 3 -





